Title: From George Washington to Major General Robert Howe, 28 August 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Hd Qrs West-point 28 Augt 1779.
        
        I have been favored with your letters of the 26th and 27th inst. public—and that of the 26th marked private.
        As the arrival of a 74, one of Arbuthnots fleet is mentioned in a New-York print of the 24, I have no doubt but that the whole are in the Hook by this time. It is now our business to learn the particular Regiments which compose the reinforcement, or their general force. this I should suppose —— will be able to do as also whether there are any appearances of a speedy movement by Land or Water or both from A collection of Teams, Boats &ca—& as far as may be their destination or object.
        We have so little said, or so few principles established, decisive of the propriety or impropriety of flags, or under what circumstances they are detainable that it is no easy matter to give advice on this part of your letter—Should we apply to the practice of war, we shall find this very inconsistent with itself—regulated by a supposed necessity, opinion or caprice. Sometimes it may be expedient to detain a flag sent on the most justifiable occasion. At others the most trifling business must be heard in order to preserve a like indulgence from the enemy and prevent retaliation or recrimination on their part. In general we can only defeat the enemys intentions in such flags as you have described by our instructions to our officers on out posts, and the prudence and caution of their reception—Should such instances occur, as that to Col. Meads Militia, I think you will be perfectly justifiable in a detention of the flag. There is no objection to your using flags occasionally. The resolution of Congress to which you allude, was forbidding officers commanding out posts &c. from suffering Inhabitants or others going within the enemies lines unless on a written pass of the State to which they might belong.
        If the enterprise in contemplation is to be undertaken at all, it must

be executed immediately, but if it is judged ineligible at this time it must be relinquished. The arrival of the enemy’s reinforcement renders it necessary to compact our force more than it is at present. You will take your measures accordingly. Your movement is to the right so far as to put you in a situation to form a junction with this army with dispatch and without being subject to interruption, under almost any circumstances: this may be effected under the appearances of a forage.
        The only actual survey which I have of the Country you now are in, is on a pocket map Had I a duplicate it should be at your service. I am &
        
          G.W.
        
      